Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Chelstrom on 02/16/2021.

The application has been amended as follows: 
In claim 27, please replace 4% with 2%.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2021 has been considered by the examiner.

Response to Amendment
The Declaration by Matthew D. Robben under 37 CFR 1.132 filed 02/12/2021 is sufficient to overcome the rejection of record. 

Terminal Disclaimer
The terminal disclaimer filed on 02/11/2021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art, Potta (US2017/0216199). Potta teaches formulation # 10

    PNG
    media_image1.png
    341
    830
    media_image1.png
    Greyscale
, see Table 1. Said formulation is the closest formulation to the claimed formulation. However, Potta teaches when formulation 10 was tested for stability at 40oC for 1 week, the total impurities were found to be 3.74%, see Table 11. However, the claimed total impurities were found to be not more than 2% for a period of one month at a temperature of about 40oC. As such, a person of ordinary skill in the art would not expect the total impurities of formulation 10 of Potta to be not more than 2% fora period of one month at a temperature of about 40oC. Therefore, the instant claims as amended are novel and nonobvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 27-29, 31-33, and 35-37 are allowed. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/Primary Examiner, Art Unit 1628